Title: From George Washington to François Barbé de Marbois, 13 July 1781
From: Washington, George
To: Barbé de Marbois, François


                  Sir
                     
                     Head Quarters near Dobbs’s ferry 13th July 1781
                  
                  I have received your favor of the 9th, such of the letters as were for the officers of the french army have been delivered to them—Some under the same Packet were for the Minister and Mr Holker those I have returned by the same Express.
                  I cannot find that any packet will shortly sail either from New Port or from Boston.  I shall therefore send the European letters to Governor Hancock and request him to forward them by the first good private opportunity from Boston—I am much obliged by the communication of the intelligence from South Carolina.  I fear that from the West Indies is without foundation as a Vessel in a short passage from Martinique to Boston brings a report that Count de Grasse had gone to Barbadoes but makes no mention of an engagement between the Fleets.  I am with perfect respect Sir Your most obedient Servant
                  
                     Go: Washington
                  
               